Corrected Notice of Allowance
IDS
The IDS submitted on 3/12/2021 includes an NPL documents such that the description of the NPL document is truncated and the ending portion is not included. Namely line 5 of the NPL document description on page 2 of the IDS (1449) ends with “[retrieved on 2017-10-08], page 1, last”. The phrases following the word “last” has been truncated.  Therefore, this NPL document has been crossed out.  Applicant may resubmit an IDS form that includes the entire description of the document. Applicant is invited to contact the examiner and discuss the issue.
Response to Arguments
Applicant’s amendments filed on 02/15/2022, with respect to independent claims 1, 11, 17 and 26   by adding the phrase “compared to baseband processing for a CC without FD-MIMO capabilities” into independent claims overcome the rejection of the claims set forth in the Final Office action dated 12/30/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-30 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Geirhofer (US 20140204848) teaches the concepts of obtaining a relative weight of baseband processing for multiple-input multiple-output (MIMO) communications for a user equipment (UE) (FIG. 5, step 502. Par. 9, “determining capabilities of the UE to support at least one of multiple-input multiple-output (MIMO) or coordinated multipoint (CoMP) features on different operating frequency bands of a radio access network (RAN), signaling, to a base station (BS) of the RAN, a first combination of capabilities of the UE for a combination of bands, signaling, to the BS, a second combination of capabilities, different than the first combination of capabilities . . . and identifying, . . . , a particular combination of capabilities to be used to communicate with the BS”.  Par. 19, “the UE signals to a base station (BS) a first combination of UE capabilities for a combination of bands and also signals a second, different, combination of capabilities for the same combination of bands”.  Note that the UE transmits to the BS and the BS obtains (or receives) the UE’s capability information that includes if UE supports MIMO and a first combination of capabilities and second combination of capabilities. In paragraph 37, UE processing capability that includes the max number of supported MIMO layers. Par. 38, shows “UE capabilities on a per-CC basis”. Note that CC is short for component carrier, determining, based on the relative weight, to enable MIMO downlink (DL) transmissions to the UE (FIG. 6, step 606 and Par. 37, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing”. Par. 61, “According to certain aspects, the UE capabilities may include a number of MIMO layers supported for DL reception”.  Par. 66, “At 602, the BS receives, from a user equipment (UE), signaling indicating a first combination of capabilities of the UE to support at least one of multiple-input multiple-output (MIMO)”.  Note that the UE transmits to the BS information about MIMO capability for reception by the UE, thus, the base station BS receives the UE’s MIMO downlink capability); and transmitting an MIMO DL transmission to the UE (FIG. 6, step 606 and Par. 37, Par. 61, “According to certain aspects, the UE capabilities may include a number of MIMO layers supported for DL reception”.  Par. 66, “At 602, the BS receives, from a user equipment (UE), signaling indicating a first combination of capabilities of the UE to support at least one of multiple-input multiple-output (MIMO)”.  Note that the UE transmits to the BS information about MIMO capability for reception by the UE, thus, the base station BS receives the UE’s MIMO downlink capability in order to transmit MIMO DL transmission based on the received UE capability, thus, transmitting a MIMO DL transmission to the UE is the intended use since the BS determines what are the capabilities of the UE and how the many layers of MIMO the UE can receive. Here, one skilled in the art would see that the determining the MIMO capability of UE for signal reception would allow the BS to transmit MIMO layers based on the UE capability).

Another prior art reference  Palm (US 20160374069), teaches the features of a the component carrier (CC) configured for multiple-input multiple-output (MIMO) and transmission of MIMO signals via the CC (see Par. 43).
However, the prior art does not disclose or fairly suggest the detailed specifics of the limitation, “obtaining a relative weight of baseband processing for a component carrier (CC) configured for full-dimension multiple-input multiple-output (FD-MIMO) communications for a user equipment (UE) compared to baseband processing for a CC without FD-MIMO capabilities; determining, based on the relative weight, to enable FD-MIMO downlink (DL) transmissions to the UE via the CC configured for FD-MIMO communications; and transmitting an FD-MIMO DL transmission via the CC configured for FD-MIMO communications to the UE”, along with other limitations of the independent claims 1 and 17. And the prior art does not disclose or fairly suggest the detailed specifics of the limitation, “providing a relative weight of baseband processing for full-dimension multiple-input multiple-output (FD-MIMO) communications from a base station (BS) compared to baseband processing for non-FD-MIMO communications from the BS; and receiving, from the BS, an FD-MIMO transmission having a number of spatial layers determined based on the relative weight”, along with other limitations of the independent claims 11 and 26.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/Primary Examiner, Art Unit 2644